DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, applicant recites that the at least one slot cover is made up of a magnetic material; however in claim 1 with the newly amended limitation the applicant recites that the at least one slot cover made of a non-conductive material. Thereby the office raises the question of how can the slot cover be both material. Furthermore, in the specification applicant recites that non-conductive material such as plastic, thereby this material would not be magnetic material. Finally, the office notes that this could raise written description requirement under 35 USC112 (a), since there is no written support for a non-conductive material that is also magnetic material in the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browning et al. US Pub 2015/0277491 in view of Delpier et al. US Pub 2014/0313665.
Regarding claim 1, Browning discloses, 
A housing (Figs. 1 and 2c/d) comprising: 
an outer cover (out cover of element 20 where the slot is provided for the cover 24a)  comprising: 
at least one slot (figure 2c. Where the cover 24a/b and 28a/b is disposed); and 
at least one slot cover (cover 24a/b, figure 2c) to cover the at least one slot (fig 2c, such that when cover 24a is placed within the housing (as described in paragraph 53) the electromagnet 210a retracts the cover 24a into the housing); 
an electromagnet (Figure 2c, element 210a) fixedly disposed in the housing and aligned with the at least one slot cover to electromagnetically control a movement of the at least one slot cover (Fig 1a-c, 2c, the electromagnet 210a extends or retracts the cover, paragraph 53); and

Browning does not teaches the at least one slot cover is made of non-conductive material.  However, providing the desired material of choice is not new in the art. 
Delpier in similar field as of Browning teaches a housing (Fig. 1-2, 4a-c, housing of the computing device) comprising at least one slot cover (Figures 4a-c, the slot cover here is element 460, which is similar to the cover of Browning), such that this slot cover is made of non-conductive material (bottom half of paragraph 13, the housing and the latch maybe made out of non-magnet material such as plastic, thereby the latch 460 made out of plastic; furthermore this cover/latch comprises magnetic material attached to the plastic/non-magnetic material in element 440 figure 4a-c). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Delpier such that the slot cover of Browning is made of non-conductive material and magnetic material is attached thereon, for the purpose of providing a lighter weight slot cover but still provide the property of the electromagnet to operate with respect to the slot cover. 
Regarding claim 3, Browning as modified by Delpier teaches, 

Regarding claim 4, Browning as modified by Delpier teaches, 
Wherein the at least one slot cover is made up of a magnetic material which interacts magnetically with the electromagnet (as described in claim 3, the slot cover as modified in claim 1 comprises both non-conductive and magnetic material such that element 24a comprises magnetic material to be able to retract and extend based on the solenoid thereby 24a interior surface comprises magnetic material).
Regarding claim 5, Browning as modified teaches, 
Further comprising at least one antenna (Figure 2d, element 218 being NFC sensor, located near (relative term) to the slot (28a/b), which allows transmission or reception of the antenna signals as the module 10 comes in contact (paragraph 58)), wherein the at least one slot is disposed near the at least one antenna to allow transmission and/or reception of antenna signals.
Regarding claim 6, Browning as modified teaches, 

Regarding claim 7, Browning teaches
an electronic device (fig. 1, 2c/d, element 20) comprising:
A display cover (cover of element 20 which is attached to the display 14) attached to the display, wherein the display cover comprises: 
at least one slot (figure 2c. Where the cover 24a/b and 28a/b is disposed); and 
at least one slot cover (cover 24a/b, figure 2c) to cover the at least one slot (fig 2c, such that when cover 24a is placed within the housing (as described in paragraph 53) the electromagnet 210a retracts the cover 24a into the housing); and 
an electromagnet (Figure 2c, element 210a) disposed in the display cover housing, wherein the electromagnet is to electromagnetically control a movement of the at least one slot cover (Fig 1a-c, 2c, the electromagnet 210a extends or retracts the cover, paragraph 53); and 
Wherein at least one elastic member (figure 2c, coiled structure is the spring, which is disposed between 24a and 210a) disposed between the at least one slot cover and the electromagnet, wherein activation of the electromagnet causes the at least one slot cover to compress the at least one elastic member by moving towards the electromagnet (Figure 1a, 2c, 
Browning does not teach an electronic device comprises a display and such that the electromagnet disposed between the display and the display cover; and the at least one slot cover made of a nonconductive material. However, providing a display on a docking station such as Browning element 20 is not new. 
Delpier in similar field  as of Browning of electronic device (fig 1-2) teaches the electronic device comprising a display (element 190, fig 2; furthermore paragraph 15 describes that element 190 is an input device such as a touch display, thereby display) and a display cover attached to the display (the housing of 120 is consider the display cover, thereby any of the panel can be the specific display cover); furthermore, Delpier teaches a housing (Fig. 1-2, 4a-c, housing of the computing device) comprising at least one slot cover (Figures 4a-c, the slot cover here is element 460, which is similar to the cover of Browning), such that this slot cover is made of non-conductive material (bottom half of paragraph 13, the housing and the latch maybe made out of non-magnet material such as plastic, thereby the latch 460 made out of plastic; furthermore this cover/latch comprises magnetic material attached to the plastic/non-magnetic material in element 440 figure 4a-c). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Delpier such that the slot cover of Browning is made of non-conductive material and magnetic material is attached thereon, for the purpose of providing a lighter weight slot cover but still provide the property of the electromagnet to operate with respect to the slot cover and modify the docking 
Regarding claim 8, Browning as modified teaches, 
Wherein the electromagnet is to electromagnetically control the movement of the at least one slot cover to:
Uncover the at least one slot upon activation of the electromagnet (as seen in figure 1a the cover is retracted thereby uncovering the slot such that the cover 24a/b are not filling the slot); and 
Cover the at least one slot upon deactivation of the electromagnet (figure 2c/2d, the cover 24a/b is covering the slot at the surface of element 20; furthermore the office notes that activation and deactivation are broad terminology thereby, in either condition the user can consider extending portion to be active or vice versa).
Regarding claim 11, Browning teaches, 
An electronic device (fig 1, 2c/d) comprising: 
a first housing (fig 1-2c/d, element 20) comprising at least one slot (figure 2c. Where the cover 24a/b and 28a/b is disposed); 
a second housing (element 12) coupled to the first housing (fig 1c); 
at least one slot cover (cover 24a/b, figure 2c) disposed in the first housing to cover the at least one slot fig 2c, such that when cover 24a is placed within the housing (as described in paragraph 53) the electromagnet 210a retracts the cover 24a into the housing); 

at least one elastic member (figure 2c, coiled structure is the spring, which is disposed between 24a and 210a) disposed between the at least one slot cover and the electromagnet,
wherein activation of the electromagnet causes the at least one slot cover to compress the at least one elastic member by moving toward the electromagnet (Figure 1a, 2c, when the spring is compressed the slot is uncovered since the cover 24a is within the housing 20/22 and thereby the slot (i.e. hole) is uncovered as illustrated in figure 1a and 4a).
Browning does not teach the second housing pivotally coupled to the first housing; and the at least one slot cover made of a non-conductive material. However providing a pivotal connection and providing the desired material is not new in the art of electronic. 
Delpier in similar field as of Browning teaches a first housing (105) and a second housing (120) pivotally coupled to the first housing (via hinge (paragraph 13, region of element 125, 395, figures 1-3); furthermore Delpier teaches the second housing (Fig. 1-2, 4a-c, housing of the computing device) comprising at least one slot cover (Figures 4a-c, the slot cover here is element 460, which is similar to the cover of Browning), such that this slot cover is made of non-conductive material (bottom half of paragraph 13, the housing and the latch maybe made out of non-magnet material such as plastic, thereby the latch 460 made out of plastic; furthermore this cover/latch comprises magnetic material attached to the plastic/non-magnetic material in element 440 figure 4a-c). 

Regarding claim 13, Browning as modified teaches, 
Wherein the first housing further comprises: at least one magnetic material attached to an interior surface of the at least one slot cover (element 24a comprises magnetic material to be able to retract and extend based on the solenoid thereby 24a interior surface comprises magnetic material), wherein the at least one magnetic material is to interact magnetically with the electromagnet to electromagnetically control the movement of the at least one slot cover (paragraph 53 and the movement between figure 1a and extended position as shown in figure 2c).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browning et al. US Pub 2015/0277491 in view of Delpier et al. US Pub 2014/0313665 further in view of Chou et al. US Pub 2014/0092535
Regarding claim 9,
Browning as modified teaches the electromagnet being activated and deactivated. 

Chou in similar field of electromagnets teaches electromagnet being activated when the electronic device is powered on (paragraphs 27-28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the configuration of Chou in the Browning's electronic device such that when the Browning's electronic device is powered on, the electromagnet are being energized to place the cover is the desired initial configuration and discharge to be stored away to prevent any damage to the cover.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browning et al. US Pub 2015/0277491 in view of Delpier et al. US Pub 2014/0313665 further in view of Wang US Pub 2009/0146537.
Regarding claim 12, 
Browning teaches the slot cover being able to move along the slot (as described in claim 11). 
Browning as modified does not teach the first housing further comprises at least one rail structure to slidably hold the at least one slot cover, wherein the at least one slot cover is movable along the at least one rail structure to cover or uncover the at least one slot. However use of a rail in a sliding structure is not new in the art. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first housing of Browning to comprise a rail structure as taught by Wang such that the rail structure are guiding the cover (24a/b) so that the cover is moved in the predefined path and provide support to the cover.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browning et al. US Pub 2015/0277491 in view of Delpier et al. US Pub 2014/0313665 further in view of Takenoshita US Pub 2007/0291451.
Regarding claim 14, 
Browning  as modified teaches wherein the first housing further comprises at least one sensor (paragraph 58, figure 2d, element 218) within an interior area of the first housing; and
A control unit (element 212) to activate the electromagnet which causes the at least one slot cover to uncover the at least one slot based on the detection input from the sensor (paragraph 58, figure 2c/2d such that the sensor activate the control module to extend and retract the cover as seen in figure 1a retracted and 2d extended).

Takenoshita teaches a temperature sensor such that the temperature sensor is in communication with the electromagnet (paragraph 50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Browning first housing to incorporate a temperature sensor as taught by Takenoshita such that the cover is activated to extend thereby providing more heat dissipation area at the hollow structure of the cover 24/28a).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browning et al. US Pub 2015/0277491 in view of Delpier et al. US Pub 2014/0313665 further in view of Chou et al. US Pub 2014/0092535.
Regarding claim 15, 
Browning as modified teaches at least one antenna (Figure 2d, element 218 being NFC sensor, located near (relative term) to the slot (28a/b), which allows transmission or reception of the antenna signals as the module 10 comes in contact (paragraph 58)), wherein the at least one slot is disposed near the at least one antenna to allow transmission and/or reception of antenna signals.

Chou in similar field of electromagnets teaches electromagnet being activated when the electronic device is powered on (paragraphs 27-28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the configuration of Chou in the Browning's electronic device such that when the Browning's electronic device is powered on, the electromagnet are being energized to place the cover is the desired initial configuration and discharge to be stored away to prevent any damage to the cover.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument; furthermore applicant amendments necessitated the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841